J^rfflgCtonwAllWT*                                              court w?2?°'w
Ro.&*U2o*                                                             FEB 02
CftPXToL STOTibn)
ftUSTIUffl. 1*1)1                                                  Abel Acosffa, a©*



Gear 0\sWl C\eLck;
    Pleaae. loih 4* &rgltfflja, 2H mi PraPeMi uVtaW o4 W leW doarmed* Udu-
be^CtWS^ciW 3Jl Cad remember Mai^r iv^rn^); u//// May Ptoe- §/Ve rru.
i^iWvYteVraJ t\ saoj teaeueb mi TwoCtf tausfioe&^io 3 BSel-P &ddre&a) £faynP


                                    l/»MaUl7Vne*


   BcefijuW -fan a** 0a^

                                                               JSmoeu D/at Z(*V3M
                                                               mio Smbsc D/fte-




                                                   ^fT.^,001
                                                                       \